DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2021 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The newly added limitation, “a triple washed construction, which maintains sterility and purity of a compressed and sterile medical grade gas therein” application is considered new matter because in the aluminum construction, which maintains sterility and purity of gasses contained within the canister (last paragraph of page 5). This limitation is not the same as the more broad triple-washed construction, which can include any material. In view of the Applicant’s Specification it is unknown if the triple-washed construction is able to perform the claimed intended use if it is not a triple-washed aluminum. Furthermore, there is no mention of what a triple-washed construction actually is or the method required to accomplish this construction. Where in the disclosure is there support for a non-aluminum construction that provides this benefit?


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7 and 10 are rejected under 35 U.S.C. 103 (a) as obvious over Strople et al. (U.S. Patent No. 3,791,424), hereinafter Strople in view of Pierskalla et al. (U.S. Publication 2003/0221477), hereinafter Pierskalle.
In re claims 7 and 10, Strople discloses an elongate substantially cylindrical body (10) having an interior chamber with a sterile medical gas, said body being inwardly tapered proximate one end thereof and joined to reduced diameter and a 
Strople does not disclose that that the opening is sealed by a pierceable tip, said tip being selectively punctured to open said cartridge such that the compressed gas contained within said interior chamber of said cartridge is deliverable through said tip.
Pierskalla teaches a pierceable tip, said tip that is capable of being punctured to open said cartridge such that the compressed gas contained within said interior chamber of said cartridge is deliverable through said tip is known.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide Strople with a pieceable tip as taught for Pierskalla for the purpose of having a sealing member that is easily punctured when in use allowing for access to the stored gas easily once the puncture is made and to provide an indication to a user that the container has not been opened. (Pierskalla, Claim 22). Furthermore, providing a puncturable seal on a pressurized tank was notoriously well 

Claims 8 and 9 are rejected under 35 U.S.C. 103 (a) as obvious over Strople in view of Pierskalla and in further view of Rilett (U.S. Patent No. 4,854,243)
In re claims 8 and 9, the modified device of Strople does not specifically disclose an end portion of the body that is encircled by a thread for attaching the cartridge to a medical apparatus and the thread is at least 1/4 inch and not greater than 1 inch.
In re claim 8, Rilett teaches an end portion of the body that is encircled by a thread for attaching the cartridge to a medical apparatus is known. (Rilett, Figure 1).
It would have been obvious to provide the modified device of Strople with threads as attachment means and to try various suitable connection means of joining the components, since it has been held that design choice is an “acceptable rationale for an obviousness rejection when a claimed product merely arranges known elements in a configuration recognized as functionally equivalent to a known configuration.” See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975). Additionally, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04 IV A. It would have been obvious to one having ordinary skill in the art at the time of the invention to make/provide claimed thread, since the Federal Circuit held that, where the only 
Response to Arguments
Applicant's arguments filed 03/04/2021 have been fully considered but they are not persuasive. Applicant argues that the term "triple washed construction" in combination with “which maintains sterility and purity of a compressed and sterile medical grade gas therein” should be given weight. In the instant case, burden lies on applicant to prove that a triple washed construction has a structure which differs from that of the prior art. It is also noted that applicant does not specifically define the term "triple washed construction" in the original disclosure and thus such a term is subject to its broadest reasonable interpretation if no such technical definition is provided. With this in mind and the fact that Strople is specifically constructed to be sterile with a sterile gas (that is 99.999% pure) the end product is structurally sterile. It appears that the Applicant is arguing that the claimed invention is structurally different because of a triple wash construction provides benefits for a triple wash construction, but fails to mention what exactly is a triple washed construction which at best is described as a typical aluminum canister which is inherently resistant to rust and mold within the chamber with the stored gas (mold needs moisture and an organic material to grow).  It is proper to KSR Int'l Co. v. Teleflex Inc., 550 U.S. 1727, 1731, 82 USPQ2d 1385, 1396 (2007). See also id. at 1742, 82 USPQ2d at 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.") In this case: the Prior art, as discussed above, requires the canister to be sterile inside for holding a gas which is substantially 100% pure and to be used in a medical setting. The fact that, the pure medical gas is being used differently or for a different propose does not change the canisters ability to meet the newly added limitation.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927.  The examiner can normally be reached on M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ERNESTO A GRANO/Primary Examiner, Art Unit 3735